Title: To Thomas Jefferson from Edward Gantt, 11 October 1801
From: Gantt, Edward
To: Jefferson, Thomas


Dear Sir
Octr. 11th. 1801
You mentioned to Day that you had furnished Mr. Smith with Dr. Jenner’s Observations on the Origen of the Vaccine Virus. As Doctr. Mitchell requests in the inclosed, that You may be informed that the Virus may be obtained in this Country, I have sent you his Memorandum; which perhaps you may think a necessary Communication, to accompany what may be inserted in the Washington Intelligencer.
I am Sir Your most obedt. Servt
Edwd. Gantt
